DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations
 Initially, and with respect to claim(s) 1, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Claim Objections
Claim 21 is objected to because of the following informalities:  line 1 should be amended to -wherein the second shaft and the second needle rollers are…-.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claims is unclear because of the term “substantially” describing the cylindrical exterior bearing surface and the cylindrical inner bearing surface in lines 8 and 9 respectively. The term is unclear since it suggests a range around how cylindrical the bearing surfaces can be and the specification and claims fail to elaborate on what this range may be. For this reason, the limitation is unclear and is rejected. For the sake of examination, the office has assumed the surfaces must be cylindrical.
Claims 2-9 are rejected due to their dependence on claim 1.

Regarding claim 11:
The claim is unclear because of the roller hydraulic valve lifter and its corresponding structure outlined in the claim (the structure outlined in lines 4 to the end of the claim). The claim is unclear because it is a method claim which depends on claim 10 and claim 10 only outlines steps that involve the bearing components which claim 11 further narrows by indicating these bearing components include the shaft and the needle rollers. This raises a question of if the other structure outlined in lines 4 to the end of the claim are required since they are not used by the method of the claim raising a question of if they are required. For the sake of examination, the office has assumed these structures are required however the applicant should amend the method claims (either claim 10 or 11) to include a step that uses the roller hydraulic valve lifter and the structure of the lifter to require the structure outlined in the claim as part of the method. 

Regarding claim 16:
	The claim is unclear because of the “a roller hydraulic valve lifter” limitation of line 3. Its unclear if this is the same structure as the roller valve lifter of line 1 or a different structure. For the sake of examination, the office has assumed they are the same structure.
Claims 17-21 are rejected due to their dependence on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2003/0075129 to Spath et al. (Spath) in view of US patent application publication number 2017/0328408 to Hosseini et al. (Hosseini) as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986).
Regarding claim 1:
Spath discloses:
A roller hydraulic valve lifter (figures 1-5 and 9) comprising: 
a body (21) having a longitudinal central axis (see axis A in figure 1 below) and an interior area defined by an inside surface (see inside surface B in figure 1 below), the inside surface (see inside surface B in figure 1 below) comprising a first flat surface (flat surface C in figure 1 below) and a second flat surface (flat surface D in figure 1 below) opposite the first flat surface (flat surface C in figure 1 below), the first flat surface (flat surface C in figure 1 below) and the second flat surface (flat surface D in figure 1 below) being connected by a pair of connecting walls (see connecting wall F and E in figure 2 below), a first bore (bore G in figure 1 below) extending through the first flat surface (flat surface C in figure 1 below) and the second flat surface (flat surface D in figure 1 below), the first bore (bore G in figure 1 below) being substantially perpendicular (see figure 1 below where G is parallel to axis A) to the longitudinal central axis (see axis A in figure 1 below) ; and 
a bearing disposed partially in the interior area, the bearing comprising: 
an outer ring (see outer ring K in figure 2 below) having a substantially cylindrical exterior bearing surface (see exterior surface J in figure 2 below), and a substantially cylindrical inner bearing surface (see inner surface L in figure 2 below) that defines a second bore (bore L that receives needles I as shown in figure 2 below); 
a shaft (see shaft H in figure 1 below) extending through the first bore (bore G in figure 1 below) and the second bore (bore L shown in figure 2 below), the shaft (see shaft H in figure 1 below) extending between the first flat surface (flat surface C in figure 1 below) and the second flat surface (flat surface D in figure 1 below); and 
a plurality of needle rollers (see outer ring I in figure 2 below) disposed between and rollingly engaging the shaft (see shaft H in figure 1 below) and the substantially cylindrical inner bearing surface (see inner surface L in figure 2 below). 
Spath fails to disclose:
wherein the shaft and the plurality of needle rollers are manufactured from an AISI 52100 alloy steel that is thermochemically treated according to the follow steps in the order presented resulting in a surface hardness of a minimum of HRc 65 for the shaft and the plurality of needle rollers: 
carbo-nitriding; 
oil quenching after the carbo-nitriding; 
a first tempering at 149°C after the oil quenching; 
cooling to -84°C after the first tempering; and 
a second tempering at 177°C after the cooling to -84°C.  
Hosseini teaches:
	Making bearing components with AISI 52100 steel (paragraph 0037) that is carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (paragraph 0009) (surface hardness of HRc 65 minimum) and a microstructure having less than 12 volumetric percent retained austenite (paragraph 20 “The as-quenched martensitic unaffected material may then be tempered so as to produce a tempered
martensitic microstructure containing below 2 volume-% retained austenite for example”; paragraph 40 “If the unaffected material 14 of the bearing component 16 comprises 0 volume-% retained austenite, then the white layer 15 formed during the hard machining process will also comprise O volume-% retained austenite. If the unaffected material 14 of the bearing component 16 comprises 10 volume-% retained austenite, then the white layer 15 formed during the hard machining process will comprise less than 10 volume-% retained austenite, for example 5 volume-% retained austenite”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath with Hosseini. Spath would further comprise making the shaft and plurality of needle rollers from AISI 52100 alloy steel having a surface hardness of a minimum of HRc 65 (surface hardness of HRc 66 as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986) which indicates that AISI 52100 Alloy Steel that is quenched as indicated in Hosseini (Hosseini, ¶0020) can have an HRc of 66 (see hardness, Rockwell C(quenched in water))) and a microstructure having less than 12 volumetric percent retained austenite as taught by Hosseini for improved rolling contact fatigue performance (Hosseini, paragraph 0009). 
Regarding the steps of “thermochemically treated according to the follow steps in the order presented resulting in a surface hardness of a minimum of HRc 65 for the shaft and the plurality of needle rollers: carbo-nitriding; oil quenching after the carbo-nitriding; a first tempering at 149°C after the oil quenching; cooling to -84°C after the first tempering; and a second tempering at 177°C after the cooling to -84°C”, these steps are considered product by process limitations and since the above rejection combination teaches the final product required by the claim it is interpreted to read on the claim despite the fact that it does not teach the process steps. 

    PNG
    media_image1.png
    919
    544
    media_image1.png
    Greyscale

Figure 1 - figure 5 of Spath, annotated by the examiner

    PNG
    media_image2.png
    523
    344
    media_image2.png
    Greyscale

Figure 2- figure 3 of Spath, annotated by the examiner
Regarding claim 2:
The 35 USC 103 rejection of claim 1 above by Spath and Hosseini teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have a minimum carbo-nitrided case depth of 0.25 mm (Hosseini teaches that the carbo-nitrided case depth can extend to .3mm (paragraph 0012); Hosseini teaches carbo-nitriding can extend into the unaffected material which can begin at 300 µm).  

Regarding claim 3:
The 35 USC 103 rejection of claim 1 above by Spath and Hosseini teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have a core hardness of HRc 59 to HRc 65 (Hosseini teaches the core/unaffected material may have a hardness of 45 HRc or greater (paragraph 0012)).  

Regarding claim 6:
The 35 USC 103 rejection of claim 1 above by Spath and Hosseini teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have a microstructure having less than 12 volumetric percent retained austenite (see the 12 volumetric percent retained austenite of Hosseini incorporated into Spath; Hosseini, paragraph 0009).  

Regarding claim 7:
The 35 USC 103 rejection of claim 1 above by Spath and Hosseini teaches the following:
The roller hydraulic valve lifter of claim 1, wherein the bearing is configured to withstand 4.8 million revolutions (this has been interpreted as intended use and further, the above structure of the 35 USC 103 claim 1 rejection above has the same structural requirements of the shaft and needle rollers and therefore would be capable of this function if the language is interpreted as functional language).  

Regarding claim 8:
Spath discloses:
The roller hydraulic valve lifter of claim 1, further comprising: 
a valve (valve M in figure 3 below); 
a hydraulic piston (piston N in figure 3 below) disposed inside the body (21); and 
an inner biasing member (biasing member O in figure 3 below) configured to hold the valve (valve M in figure 3 below) against an end of the hydraulic piston (piston N in figure 3 below).  

    PNG
    media_image3.png
    989
    436
    media_image3.png
    Greyscale

Figure 3 - figure 9 of Spath, annotated by the examiner
Regarding claim 9:
Spath discloses:
The roller hydraulic valve lifter of claim 8, further comprising: 
a damper cup (see cup P surrounding valve M in figure 3 above); and 
an outer biasing member (biasing member Q in figure 3 above) configured to hold the damper cup (see cup P surrounding valve M in figure 3 above) against the hydraulic piston (piston N in figure 3 below), 
wherein the inner biasing member (biasing member O in figure 3 below) and the valve (valve M in figure 3 below) sit within the damper cup (see cup P surrounding valve M in figure 3 above).  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spath and Hosseini as applied to claim 1 above, and further in view of  US patent number 9,267,538 to Kadokawa et al (Kadokawa).
Regarding claim 4:
Spath and Hosseini fail to disclose:
The roller hydraulic valve lifter of claim 1, wherein the shaft and the plurality of needle rollers each have an exterior surface that is in compression.  
Kadokawa teaches:
	Making bearing components with a mass finishing process (barrel finishing, column 2, lines 40-45) that results in an exterior surface that is in compression (column 2, lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath and Hosseini to further comprise making the shaft and the plurality of needle rollers with a mass finishing process on the exterior surface (barrel finishing) which would result in an exterior surface that is in compression as taught by Kadokawa to increase the hardness of the exterior surface (Kadokawa, column 2, lines 40-45).
Regarding claim 5:
The 35 USC 103 rejection of claim 4 above by Spath, Hosseini and Kadokawa teaches the following:
The roller hydraulic valve lifter of claim 4, wherein the exterior surfaces of the shaft and the plurality of needle rollers are treated by a mass finishing process (see the mass finishing step of Kadokawa incorporated into Spath that add compression on the exterior surface).  

Claim(s) 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2003/0075129 to Spath et al (Spath) in view of US patent application publication number 2015/0225835 to Larsson and US patent application publication number 2017/0081738 to Flodstrom et al. (Flodstrom).
Regarding claim 10:
Spath discloses:
A method of thermochemically treating one or more bearing components, the method comprising: 
Providing the one or more bearing components (see shaft H or needle roller I in figures 1 or 2 above respectively).

Spath fails to disclose:
carbo-nitriding the one or more bearing components; 
oil quenching the one or more bearing components after the carbo-nitriding; 
subjecting the one or more bearing components to a first tempering at 1490C after the oil quenching; 
cooling the one or more bearing components to -840C after the first tempering; and 
subjecting the one or more bearing components to a second tempering at 1770C after the cooling to -84.  

The Larsson teaches:
A method for treating steel components (including bearings ¶0009)(figure 1). The method for treating the steel components includes a carbonitriding step (figure 1, element a), a quenching step (figure 1, element c) and a first tempering step (figure 1, element d). The method for treating the steel component improves the surface harness for the component (¶0003).

The Flodstrom teaches:
A method for treating a metal component (including components of bearings; ¶0018). The method includes a surface enrichment step (step A in figure 1), an optional intermediate tempering step (step between step A and B in figure 1), an induction hardening step (step B in figure 1) followed by an optional deep cooling step (optional step after step B in figure 1) and an optional final tempering step (optional step after deep cooling step in figure 1). Flodstrom further teaches adding the optional deep cooling and final tempering step improves the surface hardness of the components (¶0015).

Regarding the “carbo-nitriding the one or more bearing components; oil quenching the one or more bearing components after the carbo-nitriding; subjecting the one or more bearing components to a first tempering at 1490C after the oil quenching;” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to further include the method steps of a carbonitriding step followed by a quenching step followed by a first tempering step as taught by Larsson for the purpose of improving surface hardness (Larsson, ¶0003). Larsson already teaches treating bearing components with these heat treating steps for the purpose of improving surface hardness and incorporating this into Spath would add the same improvements to the second shaft and the plurality of second needle rollers mentioned above. While Larrson does not mention the first tempering temperature of required by the claim, the tempering temperature is a results effective variable since the tempering temperature is dependent on the materials and composition of the materials used for the bearing and for this reason it would be obvious to optimize these temperatures to 149°C depending on the material and its composition.
Further, in regards to the carbonitriding, quenching and first tempering steps, these steps are not critical steps since these steps are routinely used in the art to achieve the surface hardening already taught by Spath. For this reason, these steps are not critical and Spath would read on the claim alone. 

Regarding the “cooling the one or more bearing components to -840C after the first tempering; and subjecting the one or more bearing components to a second tempering at 1770C after the cooling to -84” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to further include the method steps of an additional cooling/deep cooling and second tempering to the method of Spath as taught by Flodstrom for the purpose further improving surface hardening (Flodstrom, ¶0015). While Flodstrom does not mention the cooling temperature and the second tempering temperature required by the claim, the cooling and tempering temperature is a results effective variable since the cooling and tempering temperature is dependent on the materials and composition of the materials used for the bearing and for this reason it would be obvious to optimize these temperatures to 84°C and 177°C (respectively) depending on the material and its composition.
Further, in regards to the cooling/deep cooling and second tempering steps, these steps are not critical steps since these steps are routinely used in the art to achieve the surface hardening already taught by Spath. For this reason, these steps are not critical and Spath would read on the claim alone. 
Regarding claim 14:
Spath discloses:
The method of claim 10, wherein the one or more bearing components comprise a shaft (see shaft H in figure 1 above).  

Regarding claim 15:
Spath discloses:
The method of claim 10, wherein the one or more bearing components comprise a needle roller (see needle roller I in figure 2 above).  

Claim(s) 11, 12 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spath, Larsson and Flodstrom as applied to claim 10 above, and further in view of US patent application publication number 2017/0328408 to Hosseini et al. (Hosseini) as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986).
Regarding claim 11:
Spath discloses:
The method of claim 10, wherein the one or more bearing components comprise a shaft (see shaft H in figure 1 above) of a roller hydraulic valve lifter (figures 1-5 and 9) and a plurality of needle rollers (see outer ring I in figure 2 above) of the roller hydraulic valve lifter, wherein the roller hydraulic valve lifter comprises: 
a body (21) having a longitudinal central axis (see axis A in figure 1 above) and an interior area defined by an inside surface (see inside surface B in figure 1 above), the inside surface (see inside surface B in figure 1 above) comprising a first flat surface (flat surface C in figure 1 above) and a second flat surface (flat surface D in figure 1 above) opposite the first flat surface (flat surface C in figure 1 above), the first flat surface (flat surface C in figure 1 above) and the second flat surface (flat surface D in figure 1 above) being connected by a pair of connecting walls (see connecting wall F and E in figure 2 below), a first bore (bore G in figure 1 above) extending through the first flat surface (flat surface C in figure 1 above) and the second flat surface (flat surface D in figure 1 above), the first bore (bore G in figure 1 above) being substantially perpendicular (see figure 1 below where G is parallel to axis A) to the longitudinal central axis (see axis A in figure 1 above); and 
a bearing disposed partially in the interior area, the bearing comprising an outer ring (see outer ring K in figure 2 above) having a substantially cylindrical exterior bearing surface (see exterior surface J in figure 2 above), and a substantially cylindrical inner bearing surface (see inner surface L in figure 2 above) that defines a second bore (bore L that receives needles I as shown in figure 2 above), 
wherein the shaft (see shaft H in figure 1 above)  extends through the first bore (bore G in figure 1 above) and the second bore (bore L shown in figure 2 above), and extends between the first flat surface (flat surface C in figure 1 above) and the second flat surface (flat surface D in figure 1 above), 
wherein the plurality of needle rollers (see outer ring I in figure 2 above) is disposed between and rollingly engages the shaft (see shaft H in figure 1 above)  and the substantially cylindrical inner bearing surface (see inner surface L in figure 2 above). 

Spath, Larsson and Flodstrom fail to disclose:
wherein the shaft and the plurality of needle rollers are manufactured from an AISI 52100 alloy steel and have a surface hardness of a minimum of HRc 65.

Hosseini teaches:
	Making bearing components with AISI 52100 steel (paragraph 0037) that is carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (paragraph 0009) (surface hardness of HRc 65 minimum).

Regarding the “wherein the shaft and the plurality of needle rollers are manufactured from an AISI 52100 alloy steel and have a surface hardness of a minimum of HRc 65” limitations:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath, Larsson and Flodstrom to make the shaft and needle rollers from AISI 52100 steel that are carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (surface hardness of HRc 66 as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986) which indicates that AISI 52100 Alloy Steel that is quenched as indicated in Hosseini (Hosseini, ¶0020) can have an HRc of 66 (see hardness, Rockwell C (quenched in water))) as taught by Hosseini for the purpose of improved rolling contact fatigue performance of bearing components (Hosseini, paragraph 0009) 

Regarding claim 12:
The 35 USC 103 rejection of claim 11 above by Spath, Larsson,  Flodstrom and Hosseini teaches the following:
The method of claim 10, wherein the one or more bearing components are manufactured from an AISI 52100 alloy steel (see the modification of Spath with Hosseini which included making the bearing components out of AISI 52100 alloy steel).  

Regarding claim 13:
The 35 USC 103 rejection of claim 11 above by Spath, Larsson,  Flodstrom and Hosseini teaches the following:
The method of claim 10, wherein the method results in the one or more bearing components having a minimum surface hardness of HRc 65 (see the modification of Spath with Hosseini which included making the bearing components out of AISI 52100 alloy steel with a surface hardness of HRc 66).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2003/0075129 to Spath et al (Spath) in view of the applicant admitted prior art (AAPA), US patent application publication number 2017/0328408 to Hosseini et al (Hosseini), US patent application publication number 2015/0225835 to Larsson and US patent application publication number 2017/0081738 to Flodstrom et al. (Flodstrom)as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986),.

Regarding claim 16:
Spath discloses:
A method of increasing a life of a roller hydraulic valve lifter (figures 1-5 and 9), the method comprising: 
providing a roller hydraulic valve lifter (figures 1-5 and 9) comprising a body (21), an outer ring (see outer ring K in figure 2 above), a first shaft (see shaft H in figure 1 below) mounted in the body (21), and first needle rollers (see outer ring I in figure 2 below) disposed between and in rolling engagement with the first shaft (see shaft H in figure 1 below) and the outer ring (see outer ring K in figure 2 above).

Spath fails to disclose:
The first shaft and the first needle rollers having a surface hardness of less than HRc 65; 
thermochemically treating a second shaft and second needle rollers according to the following steps, thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the second needle rollers: 
carbo-nitriding; 
oil quenching after the carbo-nitriding; a first tempering at 149°C after the oil quenching; 
cooling to -84°C after the first tempering; and 
a second tempering at 177°C after the cooling to -84°C; 
replacing the first shaft with the second shaft; and 
replacing the first needle rollers with the second needle rollers.  

The AAPA teaches:
	Making the shaft and needle rollers in a bearing of a roller valve lifter out of AISI 52100 alloy steel with a surface hardness of less than HRc 65 (paragraph 0003, “Typically, prior art roller hydraulic valve lifters 105 have the shaft 111 and the needle rollers in1001-0435-1 1 the bearing 109 manufactured from an AISI 52100 alloy steel with a surface hardness of less than HRc 65”).

Hosseini teaches:
	Making bearing components with AISI 52100 steel (paragraph 0037) that is carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (paragraph 0009) (surface hardness of HRc 65 minimum).

The Larsson teaches:
A method for treating steel components (including bearings ¶0009)(figure 1). The method for treating the steel components includes a carbonitriding step (figure 1, element a), a quenching step (figure 1, element c) and a first tempering step (figure 1, element d). The method for treating the steel component improves the surface harness for the component (¶0003).

The Flodstrom teaches:
A method for treating a metal component (including components of bearings; ¶0018). The method includes a surface enrichment step (step A in figure 1), an optional intermediate tempering step (step between step A and B in figure 1), an induction hardening step (step B in figure 1) followed by an optional deep cooling step (optional step after step B in figure 1) and an optional final tempering step (optional step after deep cooling step in figure 1). Flodstrom further teaches adding the optional deep cooling and final tempering step improves the surface hardness of the components (¶0015).

Regarding the “The first shaft and the first needle rollers having a surface hardness of less than HRc 65;” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath with the AAPA and Hosseini. Spath modified by the AAPA would include replacing the first shaft and the first needle rollers of the Spath valve lifter with shaft and needle rollers made out of AISI 52100 alloy steel with a surface hardness of less than HRc 65 as taught by the AAPA. This modification would be a simple substitution of one known element (shaft and needle rollers taught by Spath) for another (shaft and needle rollers taught by the AAPA) to obtain predictable results (to actuate the valve lifter). 
Regarding the “thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the second needle rollers:” limitation:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath, to make the second shaft and second needle rollers from AISI 52100 steel that are carbo-nitrided (paragraph 0012) with a surface hardness greater than 45 HRC (surface hardness of HRc 66 as evidenced by non-patent literature AISI 52100 Alloy Steel (UNS G52986) which indicates that AISI 52100 Alloy Steel that is quenched as indicated in Hosseini (Hosseini, ¶0020) can have an HRc of 66 (see hardness, Rockwell C (quenched in water))) as taught by Hosseini for the purpose of improved rolling contact fatigue performance of bearing components (Hosseini, paragraph 0009) 

Regarding the “thermochemically treating a second shaft and second needle rollers according to the following steps, thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the second needle rollers: carbo-nitriding;  oil quenching after the carbo-nitriding; a first tempering at 149°C after the oil quenching;” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to further include the method steps of a carbonitriding step followed by a quenching step followed by a first tempering step as taught by Larsson for the purpose of improving surface hardness (Larsson, ¶0003). Larsson already teaches treating bearing components with these heat treating steps for the purpose of improving surface hardness and incorporating this into Spath would add the same improvements to the second shaft and the plurality of second needle rollers mentioned above. While Larrson does not mention the first tempering temperature of required by the claim, the tempering temperature is a results effective variable since the tempering temperature is dependent on the materials and composition of the materials used for the bearing and for this reason it would be obvious to optimize these temperatures to 149°C depending on the material and its composition.
Further, in regards to the carbonitriding, quenching and first tempering steps, these steps are not critical steps since these steps are routinely used in the art to achieve the surface hardening already taught by Spath, the AAPA and Hosseini. For this reason, these steps are not critical and Spath, the AAPA and Hosseini read on the claim alone. 

Regarding the “cooling to -84°C after the first tempering; and a second tempering at 177°C after the cooling to -84°C; ” limitation:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to further include the method steps of an additional cooling/deep cooling and second tempering to the method of Spath as taught by Flodstrom for the purpose further improving surface hardening the second shaft and second needle roller (Flodstrom, ¶0015). While Flodstrom does not mention the cooling temperature and the second tempering temperature required by the claim, the cooling and tempering temperature is a results effective variable since the cooling and tempering temperature is dependent on the materials and composition of the materials used for the bearing and for this reason it would be obvious to optimize these temperatures to 84°C and 177°C (respectively) depending on the material and its composition.
Further, in regards to the cooling/deep cooling and second tempering steps, these steps are not critical steps since these steps are routinely used in the art to achieve the surface hardening already taught by Spath, the AAPA and Hosseini. For this reason, these steps are not critical and Spath, the AAPA and Hosseini read on the claim alone. 

Regarding the “replacing the first shaft with the second shaft; and replacing the first needle rollers with the second needle rollers” limitations:
However, it is not taught to replace the first set of the shaft and needle roller of with a surface hardness of less than HRc 65 (incorporated from the AAPA) with the second set of the shaft and needle roller with the second shaft and needle roller made from the process described in Larrson and Flodstrom above. However, the examiner takes official notice that this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath in this manner since components of mechanical assemblies are routinely replaced in the art due to wear and tear of these components in order to extend the life of the overall assembly (in this case the engine and the valve lifter of Spath). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if a bearing fails they would have the option to replace the bearing instead of scraping the engine completely. This would include replacing worn components such as the shaft and needle rollers of the Spath valve lifter (first set of the shaft and needle roller of with the a surface hardness of less than HRc 65 (incorporated from the AAPA)) with new and improved components (the second set of the shaft and needle roller made by the process taught in Larrson and Flodstrom).

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 16 by Spath, the AAPA, Karrson and Flodstrom:
The method of claim 16, wherein the first shaft and the first needle rollers are manufactured from an AISI 52100 alloy steel (see the modification of Spath by the AAPA which teaches the first shaft and needle rollers are made form AISI 52100 alloy steel and incorporated into Spath).  

Regarding claim 18:
Spath fails to disclose:
The method of claim 16, wherein a diameter of the first shaft is the same as a diameter of the second shaft, and an axial length of the first shaft is the same as an axial length of the second shaft.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the scenario disclosed in the arguments of claim 16 above with swapping out the first shaft with the second shaft, the first shaft and the second shaft would be dimensionally the same (including the same diameter and axial length) since replacing or swapping components requires the components to be dimensionally the same in order for the replacing components (second shaft) to fit in the same matting parts (in this case the roller hydraulic valve lifter and the bore that mates with the first/second shafts).
Regarding claim 19:
Spath fails to disclose:
The method of claim 16, wherein a diameter of each of the first needle rollers is the same as a diameter of each of the second needle rollers, and an axial length of each of the first needle rollers is the same as an axial length of each of the second needle rollers.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the scenario disclosed in the arguments of claim 16 above with swapping out the first shaft with the second shaft, the first needle rollers and the second needle rollers would be dimensionally the same (including the same diameter and axial length) since replacing or swapping components requires the components to be dimensionally the same in order for the replacing components (second needle rollers) to fit in the same matting parts (in this case the roller hydraulic valve lifter and over the first/second shaft and within the outer ring).
Regarding claim 20:
Spath fails to disclose:
The method of claim 16, wherein after the replacing of the first shaft with the second shaft and after the replacing of the first needle rollers with the second needle rollers, the second needle rollers are disposed between and in rolling engagement with the second shaft and the outer ring.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the scenario disclosed in the arguments of claim 16 above with swapping out the first shaft with the second shaft the second needle rollers would be located in the same location as the first needle rollers including placing them between the second shaft and the outer ring since replacing or swapping components requires the components to be placed in the same location in order to replace a component as argued above.
Regarding claim 21:
Spath fails to disclose:
The method of claim 16, wherein the second shaft and the second rollers are manufactured from an AISI 52100 alloy steel.  

The AAPA teaches:
	Making the shaft and needle rollers in a bearing of a roller valve lifter out of AISI 52100 alloy steel .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spath to include making the second shaft and the second needle rollers out of AISI 52100 alloy steel as taught by the AAPA. This modification would be a simple substitution of one known element (material the second shaft and needle rollers are made of) for another (material of AISI 52100 alloy steel taught by the AAPA) to obtain predictable results (to actuate the valve lifter and provide wear resistance to use of the second shaft and needle rollers). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 and 12 of copending Application No. 16/142,157 in view of US patent application publication number 2003/0075129 to Spath et al (Spath). 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 10:
Application No. 16/142,157 discloses:
A method of thermochemically treating one or more bearing components (claim 4, “second shaft and a plurality of second needle rollers”, line 15), the method comprising: 
carbo-nitriding (“carbo-nitriding”, line 28) the one or more bearing components; 
oil quenching (“oil quenching”, line 29) the one or more bearing components after the carbo-nitriding; 
subjecting the one or more bearing components to a first tempering at 1490C after the oil quenching (“first tempering”, line 30); 
cooling the one or more bearing components to -840C after the first tempering (“cooling”, line 31); and 
subjecting the one or more bearing components to a second tempering at 1770C after the cooling to -84 (“second tempering”, line 32).  

Regarding claim 11:
Application No. 16/142,157 discloses:
The method of claim 10 (claim 4), wherein the one or more bearing components comprise a shaft (“second shaft”, line 15) of a roller hydraulic valve lifter and a plurality of needle rollers (“second needle rollers”, line 15) of the roller hydraulic valve lifter, wherein the roller hydraulic valve lifter comprises: 
a body (“body”, line 3) having a longitudinal central axis (inherent to a body that it has a central axis); and 
a bearing (“first bearing”, line 6) disposed partially in the interior area, the bearing comprising an outer ring (“outer ring ”, line 6) having a substantially cylindrical exterior bearing surface (“diameter”, line 6), and a substantially cylindrical inner bearing surface (“inside diameter”, line 7) that defines a second bore (“inside diameter”, line 7), 
wherein the shaft and the plurality of needle rollers are manufactured from an AISI 52100 alloy steel and have a surface hardness of a minimum of HRc 65 (“thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the plurality of second needle rollers”, line 26).  

Application No. 16/142,157 fails to disclose:
An interior area defined by an inside surface, the inside surface comprising a first flat surface and a second flat surface opposite the first flat surface, the first flat surface and the second flat surface being connected by a pair of connecting walls, a first bore extending through the first flat surface and the second flat surface, the first bore being substantially perpendicular to the longitudinal central axis;
wherein the shaft extends through the first bore and the second bore, and extends between the first flat surface and the second flat surface, 
wherein the plurality of needle rollers is disposed between and rollingly engages the shaft and the substantially cylindrical inner bearing surface.
Spath discloses:
The one or more bearing components comprise a shaft (see shaft H in figure 1 above) of a roller hydraulic valve lifter (figures 1-5 and 9) and a plurality of needle rollers (see outer ring I in figure 2 above) of the roller hydraulic valve lifter, wherein the roller hydraulic valve lifter comprises: 
a body (21) having a longitudinal central axis (see axis A in figure 1 above) and an interior area defined by an inside surface (see inside surface B in figure 1 above), the inside surface (see inside surface B in figure 1 above) comprising a first flat surface (flat surface C in figure 1 above) and a second flat surface (flat surface D in figure 1 above) opposite the first flat surface (flat surface C in figure 1 above), the first flat surface (flat surface C in figure 1 above) and the second flat surface (flat surface D in figure 1 above) being connected by a pair of connecting walls (see connecting wall F and E in figure 2 below), a first bore (bore G in figure 1 above) extending through the first flat surface (flat surface C in figure 1 above) and the second flat surface (flat surface D in figure 1 above), the first bore (bore G in figure 1 above) being substantially perpendicular (see figure 1 below where G is parallel to axis A) to the longitudinal central axis (see axis A in figure 1 above); and 
a bearing disposed partially in the interior area, the bearing comprising an outer ring (see outer ring K in figure 2 above) having a substantially cylindrical exterior bearing surface (see exterior surface J in figure 2 above), and a substantially cylindrical inner bearing surface (see inner surface L in figure 2 above) that defines a second bore (bore L that receives needles I as shown in figure 2 above), 
wherein the shaft (see shaft H in figure 1 above)  extends through the first bore (bore G in figure 1 above) and the second bore (bore L shown in figure 2 above), and extends between the first flat surface (flat surface C in figure 1 above) and the second flat surface (flat surface D in figure 1 above), 
wherein the plurality of needle rollers (see outer ring I in figure 2 above) is disposed between and rollingly engages the shaft (see shaft H in figure 1 above)  and the substantially cylindrical inner bearing surface (see inner surface L in figure 2 above). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Application No. 16/142,157 to include or arrange the interior area, shaft and needle rollers of Application no. ‘157 in the manner described in the claim and as shown in Spath for the purpose of providing a roller hydraulic valve lifter that can roll against the cams in the engine and actuate valves as shown by Spath in figure 1.
Regarding claim 12:
Application No. 16/142,157 discloses:
The method of claim 10, wherein the one or more bearing components are manufactured from an AISI 52100 alloy steel (claim 4, “thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the plurality of second needle rollers”, line 26).

Regarding claim 13:
Application No. 16/142,157 discloses:
The method of claim 10, wherein the method results in the one or more bearing components having a minimum surface hardness of HRc 65 (claim 4, “thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the plurality of second needle rollers”, line 26).  

Regarding claim 14:
Application No. 16/142,157 discloses:
The method of claim 10, wherein the one or more bearing components comprise a shaft (claim 4, “second shaft”, line 15).  

Regarding claim 15:
Application No. 16/142,157 discloses:
The method of claim 10, wherein the one or more bearing components comprise a needle roller (claim 4, “second needle rollers”, line 15) (“second needle rollers”, line 15).  

Regarding claim 16:
Application No. 16/142,157 discloses:
A method of increasing a life of a roller hydraulic valve lifter (claim 4), the method comprising: 
providing a roller hydraulic valve lifter comprising a body (“body”, line 3), an outer ring (“outer ring ”, line 6), a first shaft (“first shaft”, line 4) mounted in the body, and first needle rollers (“first needle rollers”, line 8) disposed between and in rolling engagement with the first shaft and the outer ring, the first shaft and the first needle rollers having a surface hardness of less than HRc 65 (“the first shaft and the plurality of first needle rollers being manufactured from an AISI 52100 alloy steel having a surface hardness of less than HRc 65”, line 10); 
thermochemically treating a second shaft (“second shaft rollers”, line 15) and second needle rollers (“second needle rollers”, line 15) according to the following steps, thereby establishing a surface hardness of a minimum of HRc 65 of the second shaft and the second needle rollers: 
carbo-nitriding (“carbo-nitriding”, line 28); 
oil quenching after the carbo-nitriding (“oil quenching”, line 29); 
a first tempering at 149°C after the oil quenching (“first tempering”, line 30); 
cooling to -84°C after the first tempering (“cooling”, line 31); and 
a second tempering at 177°C after the cooling to -84°C (“second tempering”, line 32); 
replacing the first shaft with the second shaft (“creating a second roller hydraulic valve lifter, the second roller hydraulic valve lifter being created by substituting at least the first shaft and the plurality of first needle rollers with a second shaft and a plurality of second needle rollers”, lines 13); and 
replacing the first needle rollers with the second needle rollers (“creating a second roller hydraulic valve lifter, the second roller hydraulic valve lifter being created by substituting at least the first shaft and the plurality of first needle rollers with a second shaft and a plurality of second needle rollers”, lines 13).  

Regarding claim 17:
Application No. 16/142,157 discloses:
The method of claim 16, wherein the first shaft and the first needle rollers are manufactured from an AISI 52100 alloy steel (“the first shaft and the plurality of first needle rollers being manufactured from an AISI 52100 alloy steel having a surface hardness of less than HRc 65”, line 11).  

Regarding claim 18:
Application No. 16/142,157 discloses:
The method of claim 16, wherein a diameter of the first shaft is the same as a diameter of the second shaft, and an axial length of the first shaft is the same as an axial length of the second shaft  (“the second shaft having the first outside diameter, and the plurality of second needle rollers each having the third outside diameter and the second axial length”, lines 15).  

Regarding claim 19:
Application No. 16/142,157 discloses:
The method of claim 16, wherein a diameter of each of the first needle rollers is the same as a diameter of each of the second needle rollers, and an axial length of each of the first needle rollers is the same as an axial length of each of the second needle rollers (“the second shaft having the first outside diameter, and the plurality of second needle rollers each having the third outside diameter and the second axial length”, lines 15).  

Regarding claim 20:
Application No. 16/142,157 discloses:
The method of claim 16, wherein after the replacing of the first shaft with the second shaft and after the replacing of the first needle rollers with the second needle rollers, the second needle rollers are disposed between and in rolling engagement with the second shaft and the outer ring (“creating a second roller hydraulic valve lifter, the second roller hydraulic valve lifter being created by substituting at least the first shaft and the plurality of first needle rollers with a second shaft and a plurality of second needle rollers”, lines 13).  

Regarding claim 21:
Application No. 16/142,157 discloses:
The method of claim 16, wherein the second shaft and the second rollers are manufactured from an AISI 52100 alloy steel (“wherein the second shaft and the plurality of the second rollers are manufactured from an AISI 52100 alloy steel”, lines 13).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2005/0045247 to Ohki (see the heat treating steps with the tempering after quenching in figure 1) and US patent application publication number 2005/0045248 to Otani et al. (see the heat treating steps with the tempering after oil quenching in figure 1a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746